UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 99-1138



CHARLES WILLIAM LEVY,

                                              Plaintiff - Appellant,

          versus


SUPERINTENDENT OF    PUBLIC   SCHOOLS,   FAIRFAX
COUNTY VIRGINIA,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-98-1519-A)


Submitted:   March 25, 1999                 Decided:   March 31, 1999


Before WILKINS and MOTZ, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles William Levy, Appellant Pro Se.    Ingo Frank Burghardt,
HUNTON & WILLIAMS, McLean, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Charles William Levy appeals from the district court’s orders

dismissing his civil action and denying his motion for recon-

sideration.   Our review of the record and the district court’s

opinions discloses no reversible error.   Accordingly, we affirm on

the reasoning of the district court. See Levy v. Superintendent of

Pub. Schs., No. CA-98-1519-A (E.D. Va. Dec. 2 & 11, 1998).    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                             AFFIRMED




                                2